Citation Nr: 0031860	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-05 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
removal of the right ovary, including as secondary to removal 
of the left ovary.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1982, and from March 1987 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the November 2000 Board hearing, the veteran indicated 
that the severity of her service connected left salpingo-
oophorectomy had increased and that she was entitled to an 
evaluation of higher than 10 percent.  She also indicated 
that the pain caused by this condition was preventing her 
from working.  She generally contended that the pain in her 
pelvic area was preventing her from working.  Transcript, p. 
3.  

The Board is of the opinion that the veteran has raised three 
claims with her testimony.  These are entitlement to an 
increased evaluation for her service-connected left salpingo-
oophorectomy, entitlement to a total disability evaluation 
for compensation purposes on the basis of individual 
unemployability (TDIU), and entitlement to nonservice-
connected disability pension.  

As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In May 1993 the RO denied, in pertinent part, reopening 
the veteran's claim of service connection for removal of her 
right ovary.  This decision became final.  

2.  The evidence submitted since the May 1993 rating decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final May 1993 determination 
wherein the RO denied the claim of entitlement to service 
connection for removal of the right ovary is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the May 1993 decision 
wherein the RO denied entitlement to service connection for 
removal of a right ovary is reported in pertinent part below.  

Review of the pertinent service medical records reveals that 
the veteran was seen for lower quadrant pain in June 1980.  
Examination revealed a large cystic mass over the left adnexa 
that was tender to palpation.  

A pelvic laparotomy and left salpingo-oophorectomy were 
performed.  The final diagnosis was a left, twisted ovarian 
cyst, and pelvic adhesions.  

In October 1980 the veteran was seen for a small lesion on 
the right outer aspect of the "peritoneum".  No specific 
assessment was made.  

In February 1981 the veteran returned reporting the same 
symptoms that she had had prior to her surgery.  Examination 
revealed vaginal discharge.  A urinary tract infection was to 
be ruled out.  The assessment was nonspecific vaginitis.  

A March 1981 progress note documents complaints of abdominal 
pain for the past four days with nausea, vomiting, and 
diarrhea.  Examination revealed a questionable mass in the 
right lower quadrant that was slightly tender.  The 
assessment was a questionable mass in the right lower 
quadrant possibly secondary to adhesions secondary to the old 
surgery.  

Another March 1981 progress note documents that the veteran 
was seen for right lower quadrant pain.  It was indicated 
that a right lower quadrant mass was found on examination.  
The assessment appeared to be a distended bladder.  It was 
also indicated that the pelvic mass had subsequently 
disappeared.  

The veteran was treated for a yeast infection in May 1981.  
She was seen for abdominal complaints in August 1981.  No 
masses were found on examination, and the diagnosis was 
Trichomonas.  

In December 1981 the veteran was seen for aching and 
diarrhea.  On examination, the abdomen was not distended; 
however, there was tenderness in the upper right quadrant.  
The assessment was an upper respiratory infection.  

On separation examination in April 1982 the veteran reported 
a history of stomach problems as well as a tumor, growth, 
cyst, or cancer.  No impairments were documented on 
examination.  

In April 1992 the veteran submitted a claim for service 
connection of the removal of her right ovary.  Attached with 
her claim were medical records from the VA Medical Center 
(VAMC) in Fort Leavenworth, Kansas.  

The VA records document treatment of the veteran from 1983 to 
1987.  In October 1983 the veteran was seen for lower 
abdominal pain on both sides.  

In December 1983 she was seen for right back and flank pain.  
No abdominal masses or tenderness were found on deep 
palpation.  

In July 1985 the veteran was seen for pain in both lower 
quadrants.  A possible ovarian problem was noted.  
Examination revealed tenderness in the right lower quadrant, 
greater than the tenderness in the left lower quadrant.  The 
diagnosis was abdominal pain.  

In August 1985 a pelvic ultrasound was performed and revealed 
a right ovarian cyst.  In December 1985 the veteran reported 
intermittent lower abdominal pain since 1982.  

Progress notes documented continued complaints of abdominal 
area pain.  In December 1986 the veteran was seen for 
abdominal pain, particularly in the right lower quadrant.  
She reported that such pain had been occurring on and off for 
the past three years.  The pain increased, and she eventually 
underwent a laparotomy and right salpingo-oophorectomy.  

In May 1993 the RO denied service connection for removal of 
the right ovary, and this decision became final.  

In February 1997 the veteran submitted a claim to reopen the 
claim of service connection for removal of the right ovary.  

Thereafter, the RO received VA records from the Houston VAMC 
which document treatment of a variety of medical problems 
from 1993 to 1999, including some which apparently relate to 
her ovarian surgeries.  

In September 1999 the veteran underwent a VA gynecological 
examination.  Her medical history was noted.  In particular 
it was noted that the veteran's right cyst was normal on 
examination during the left salpingo-oophorectomy, and that 
she subsequently had the same operation performed in December 
1986 on her right ovary.  

The examiner concluded that the removal of the right tube in 
the ovary was not service-related, noting that it appeared 
normal during the surgery on the left ovary.  He also noted 
that the right ovarian cyst was a functional physiological 
cyst, and that the surgery performed on the right ovary was 
not performed while the veteran was on active military duty.  

The veteran presented oral testimony before the undersigned 
Veterans Law Judge via a videoconference with the RO in 
November 2000, a transcript of which has been associated with 
the claims file.  During the hearing the veteran testified 
that a VA physician had related the removal of her right 
ovary to her service-connected left salpingo-oophorectomy.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  

Analysis

The veteran seeks to reopen her claim of service connection 
for removal of the right ovary which the RO denied in May 
1993.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
medical records from the Houston VAMC, a September 1999 VA 
examination report, and testimony and statements from the 
veteran.  

This evidence was not previously of record.  The medical 
records from the Houston VAMC are cumulative in that they, if 
at all, merely chart the course of her gynecological 
symptoms, which is essentially evidence that is already of 
record.  Such evidence is therefore not new.  

However, the VA examination and statements from the veteran 
are not cumulative because they do not essentially repeat 
what has already been said in other evidence already of 
record.  

The VA examination and the veteran's testimony bear directly 
and substantially upon the specific issue being considered in 
this case because they specifically address the etiology of 
the claimed condition on appeal.  Such evidence is therefore 
significant and must be considered in order to fairly decide 
the merits of the claim.  

Therefore, the Board concludes that the veteran has presented 
new and material evidence sufficient to reopen her claim of 
service connection for the removal of the right ovary, to 
include as secondary to removal of the left ovary.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
removal of the right ovary, to include as secondary to 
removal of the left ovary, the appeal is granted in this 
regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  

As a result, a remand to comply with the provisions of the 
new law is necessary (the Board notes that a remand would 
have been necessary under the previous law in this instance 
as well).  

First, the veteran has reported treatment at multiple VA 
sources.  She has reported treatment at VAMC's in Houston 
(1982-1985 and 1994-1999), Fort Leavenworth, Honolulu (1989 
to 1993), Dallas (1993-1994), Fort Worth (1993-1994), and 
Denton, Texas (1999).  

It appears that the RO has obtained all available treatment 
records from the Houston VAMC.  It also appears that some 
medical records from the other VAMC's listed above are 
included in the records sent from the Houston VAMC.  

However, it does not appear that all medical records from 
each of these facilities have been obtained.  It appears that 
the RO only sent a request for records to the Houston VAMC, 
in spite of the veteran's specific citation to treatment at 
other VAMC's.  

On remand the RO should send requests to all of the above-
mentioned VAMC's for any treatment records of the veteran.  
This should include a request to the Fort Leavenworth 
facility.  While many of the records from Fort Leavenworth 
are on file, it appears that these records were submitted by 
the veteran, and there is no indication that the RO has 
actually requested records from this location.  This is 
particularly important in light of the veteran's testimony 
indicating that a VA physician had told her that the removal 
of the right ovary was because of the service connected left 
ovary removal.  Transcript, pp. 4-5.  

The RO should therefore ensure that all records from Fort 
Leavenworth, as well as all of the other VAMC's are obtained.  
While the RO has received some service records from the 
National Personnel Records Center (NPRC) pertaining to her 
service from March 1987 to October 1988, it is unclear as to 
whether all service medical records for this period have been 
obtained.  A request for these records should be made as 
well.  

Service medical records and VA medical center records are to 
be requested in all cases, as these are records that are 
considered to be in VA custody.  McCormick v. Gober, 14 Vet 
App 39 (2000) (citing to VBA Letter 20-99-60).  

While the September 1999 VA examiner expressed an opinion as 
to whether the removal of the right ovary was related to 
service, the examiner did not adequately address the issue of 
whether the removal of the right ovary is secondary to the 
service-connected removal of the left ovary, which is a 
central issue in this case.  

The Board is of the opinion that a VA advisory opinion should 
therefore be obtained.  Another examination is not necessary 
in this instance because it is already well-established in 
the record that the veteran has a current disability 
involving the removal of her right ovary.  

The law requires that the VA arrange for an advisory opinion 
or examination where the medical evidence of record is not 
sufficient enough to allow for a decision on the claim.  The 
Board is precluded from substituting its own judgment for 
that of such an expert.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,(2000) 
(to be codified at 38 U.S.C. § 5103A(d)(2)(C)); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers not already 
identified, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to her claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should send 
requests for all treatment records of the 
veteran to the VAMC's in Houston (in the 
event she has subsequently received 
treatment there), Fort Leavenworth, 
Honolulu, Dallas, Fort Worth, and Denton, 
Texas.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send a request to the 
NPRC for the veteran's service medical 
records for her period of service from 
March 1987 to October 1988.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000).  

4.  The RO should schedule the veteran 
for VA advisory opinion from an 
appropriate medical specialist to 
carefully review the records pertaining 
to the veteran's medical history and the 
veteran's history of right and left ovary 
removals.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical advisory opinion report.  The 
medical specialist must annotate the 
medical advisory opinion report that the 
claims file was in fact made available 
for review.  

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, the medical specialist is 
directed to specifically answer the 
following questions:  


(a) Is it at least as likely as not that 
the veteran's right ovary removal was 
incurred in service?  (NOTE: the 
veteran's active military service was 
from July 1979 to July 1982, and from 
March 1987 to October 1988)

(b) Is it at least as likely as not that 
the veteran's right ovary removal is 
secondary to the service-connected 
removal of her left ovary?  

In answering these questions, and in 
addition to reviewing the record as a 
whole the medical specialist is to pay 
particular attention to all in-service 
and post-service references to right 
lower quadrant pain (see in particular 
the in-service March 1981 progress 
notes), right lower quadrant masses, and 
the right ovarian cyst.  Any opinions 
expressed by the medical specialist must 
be accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical advisory 
opinion report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
reopened claim of service connection for 
removal of the right ovary, including as 
secondary to removal of the left ovary, on 
a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 15 -


